                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RODNEY L. LASS,

                   Petitioner,
                                                  Case No. 21-cv-578-pp
       v.

LARRY FUCHS,

                   Respondent.


     ORDER SCREENING HABEAS PETITION (DKT. NO. 1) AND REQUIRING
           RESPONDENT TO ANSWER OR OTHERWISE RESPOND


       On May 5, 2021, the petitioner, represented by counsel, filed a petition

for writ of habeas corpus under 28 U.S.C. §2254 challenging his 2016

convictions in Milwaukee County for strangulation and suffocation, aggravated

battery, second-degree sexual assault, felony intimidation of a witness,

misdemeanor battery and felony intimidation of a victim. Dkt. No. 1 at 1, 23-

24. The petitioner has paid the $5.00 filing fee. This order screens the petition

under Rule 4 of the Rules Governing Section 2254 Cases and requires the

respondent to answer or otherwise respond.

I.     Background

       In 2012, the State of Wisconsin charged the petitioner with three counts

of strangulation and suffocation, two counts of aggravated battery, three

counts of intimidation of a victim, second-degree sexual assault, and two




                                        1
counts of misdemeanor battery. Dkt. No. 1 at 1, 23-24; see also State v. Lass,

Milwaukee County Case No. 2013CF1603 (available at https://wcca.

wicourt.gov). On December 16, 2015, the jury found the petitioner guilty on all

counts except Count Three—one of the intimidation of a victim counts. State v.

Lass, Milwaukee County Case No. 13CF1603 (available at https://wcca.

wicourts.gov). Two months later, the court sentenced the petitioner to thirty-

nine years of initial confinement followed by sixteen years of extended

supervision. Dkt. No. 1 at 1. The clerk entered judgment the same day. Id.

      On April 13, 2018, the petitioner filed a postconviction motion for a new

trial. Id. at 23. The motion alleged ineffective assistance of counsel. Id. Six and

a half months later, the court denied the motion. Id. at 29. On June 23, 2020,

the Wisconsin Court of Appeals affirmed the convictions and the denial of his

postconviction motion. Id. at 2, 34. Four months later, the Wisconsin Supreme

Court denied the petition for review. Id. at 2-3.

      On May 6, 2021, the petitioner filed this federal habeas petition. Dkt. No.

1.

II.   Rule 4 Screening

      A.    Standard

      Rule 4 of the Rules Governing §2254 proceedings provides:

      If it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.



                                         2
      A court allows a habeas petition to proceed unless it is clear to the court

that the petitioner is not entitled to relief in the district court. At the screening

stage, the court expresses no view of the merits of any of the petitioner’s

claims. Rather, the court reviews the petition and exhibits to determine

whether the petitioner alleges he is in custody in violation of the “Constitution

or laws or treaties of the United States.” 28 U.S.C. §2254(a). The court also

considers whether the petitioner filed within the limitations period, exhausted

his state court remedies and avoided procedural default. Generally, a state

prisoner must file his habeas petition within one year of the judgment

becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, the state prisoner must

exhaust the remedies available in the state courts before the district court may

consider the merits of his federal petition. 28 U.S.C. §2254(b)(1)(A). If the

district court discovers that the petitioner has included an unexhausted claim,

the petitioner either must return to state court to exhaust the claim or amend

his petition to present only the exhausted claims. Rose v. Lundy, 455 U.S. 509,

510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court may

still be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner

prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).




                                          3
          B.    Analysis

          The petition asserts four grounds for relief: (1) “The state engaged in

vindictive prosecution by charging the petitioner with multiple felony counts

following the [petitioner’s] successful mistrial motion on misdemeanor counts;”

(2) ineffective assistance of counsel for a failure to move to suppress on Fifth

Amendment grounds statements the petitioner had been compelled to make in

a probation journal; (3) “[the petitioner] was denied his constitutional right to

self-representation because, during trial the judge would not allow [the

petitioner] to directly participate in side-bar conferences;” and (4) a due process

violation stemming from the circuit court’s reliance on inaccurate information

at sentencing. Dkt. No. 1 at 5-10.

          The petitioner has stated cognizable constitutional claims. See Williams

v. Bartow, 481 F.3d 492, 501-02 (7th Cir. 2007) (considering on habeas review

a claim that a change in charges resulting in the potential for harsher penalties

constituted vindictive prosecution); Edmond v. United States, 899 F.3d 446,

452 (7th Cir. 2018) (considering an ineffective assistance of counsel claim on

habeas review); Freeman v. Pierce, 878 F.3d 580, 585 (7th Cir. 2017)

(considering on habeas review a Sixth Amendment claim based on self-

representation); Lechner v. Frank, 341 F.3d 635, 639 (7th Cir. 2003)

(considering a due process claim based on reliance on inaccurate information

at sentencing on habeas review). At this stage, the court cannot say that it

plainly appears from the face of the petition that the petitioner is not entitled to

relief.

                                            4
III.   Conclusion

       The court ORDERS that the petitioner may proceed on the grounds in

his habeas petition. Dkt. No. 1.

       The court ORDERS that within sixty days the respondent must answer

or otherwise respond to the petition, complying with Rule 5 of the Rules

Governing Section 2254 Cases, and showing cause, if any, why the writ should

not issue.

       If the respondent files an answer to the petition, the petitioner should

not object to that answer. Instead, the court ORDERS that the parties must

comply with the following schedule for filing briefs on the merits of the

petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files his answer

to file a brief in support of his petition (in this brief, the petitioner should

explain why he believes the court should grant him the habeas relief he

requests);

       (2) the respondent has forty-five days after the petitioner files his initial

brief to file the respondent’s brief in opposition to the petition; and

       (3) the petitioner has thirty days after the respondent files his opposition

brief to file a reply brief, if the petitioner chooses to file such a brief.

       If, instead of filing an answer, the respondent files a dispositive motion

(such as a motion to dismiss the petition), the respondent must include a brief

and other relevant materials in support of the motion. The petitioner then must

file a brief in opposition to that motion within forty-five days of the date on

which the respondent files the motion. If the respondent chooses to file a reply

brief, he must do so within thirty days of the date the petitioner files the

opposition brief.

                                           5
      The parties must submit their pleadings in time for the court to receive

them by the deadlines stated above.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions must not exceed thirty pages and

reply briefs must not exceed fifteen pages, not counting any statements of

facts, exhibits and affidavits. The court asks the parties to double-space any

typed documents.

      Under the Memorandum of Understanding between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, the court will notify the Wisconsin Department of Justice

(through the Criminal Appeals Unit Director and lead secretary) of this order

via Notice of Electronic Filing (NEF). The Department of Justice will inform the

court within twenty-one days from the date of the NEF whether the Department

of Justice will accept service on behalf of the respondent (and, if not, the

reason for not accepting service and the last known address of the respondent).

      The Department of Justice will provide the pleadings to the respondent

on whose behalf the Department has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 15th day of July, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         6
